UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )             Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                                            ORDER

              For the reasons set forth in the Opinion issued this same day, it is hereby

              ORDERED that plaintiff United States’ Motion [Dkt. No. 1275] to Strike

Claimant Pavel Lazarenko’s Claim to Assets Held in Liechtenstein is GRANTED; and it is

              FURTHER ORDERED that claimant Pavel Lazarenko’s Cross-Motion [Dkt.

No. 1319] for Leave to Amend his Claim is DENIED.

              SO ORDERED.


                                                             /s/
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge

DATE: December 23, 2020